          Case 1:20-cv-00899-LY Document 21 Filed 01/15/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 CERTAIN UNDERWRITERS AT                        §
 LLOYD’S, LONDON,                               §
           Plaintiff                            §
                                                §
    v.                                          §
                                                §
 STICK BUILT, LLC d/b/a Lone Star                                 Case No. 1:20-CV-899-LY
                                                §
 Framing Solutions and WJP
                                                §
 CONSTRUCTION SERVICES, LLC,
             Defendants                         §
                                                §
    and                                         §
                                                §
 IRONSHORE SPECIALITY                           §
 INSURANCE COMPANY,                             §
          Intervenor                            §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before the Court are Plaintiff’s Motion for Default Judgment (Dkt. 12), filed October 30, 2020,

and Intervenor Ironshore Specialty Insurance Company’s Response (Dkt. 17), filed November 5,

2020. On November 9, 2020, the District Court referred the motion and related filings to the

undersigned Magistrate Judge for Report and Recommendation, pursuant to 28 U.S.C.

§ 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas.

                                       I.   Background

   On August 28, 2020, Certain Underwriters at Lloyd’s, London (“Lloyd’s”) filed this insurance

coverage suit against insured Stick Built, LLC d/b/a Lone Star Framing Solutions (“Stick Built”)

and WJP Construction Services, LLC (“WJP”), a party suing Stick Built over alleged construction
           Case 1:20-cv-00899-LY Document 21 Filed 01/15/21 Page 2 of 5




defects in a condominium development in Austin, Texas. Lloyds seeks a declaration that it does

not owe any duty to defend or indemnify Stick Built in the underlying lawsuit, which is pending

in state court, or in a related arbitration proceeding.

    On November 3, 2020, Stick Built’s other insurer, Ironshore Specialty Insurance Company

(“Ironshore”), intervened, seeking a declaration that Lloyd’s owes a duty to defend and indemnify

Stick Built in the underlying lawsuit. Dkt. 13. Ironshore also seeks declarations that the Ironshore

policies do not provide coverage to Stick Bult for the underling lawsuit, but to the extent they do,

provide only coverage excess to the Lloyd’s policies.

    Lloyd’s now seeks entry of a default judgment against Stick Built. Lloyd’s served its

Complaint on Stick Built on September 7, 2020. Dkt. 8. Stick Built has made no appearance and

has failed to plead, respond, or otherwise defend. On October 30, 2020, the clerk granted Lloyd’s

motion for an entry of default. Dkt. 13. In addition to asking for entry of default judgment against

Stick Built, Lloyd’s also asks the Court to enter final judgment against WJP, based on WJP’s

stipulation that it would be bound by any judgment against Stick Built.

    Ironshore argues that the Court should deny the Motion because (1) “default judgment is not

proper because Ironshore and Stick Built are similarly situated in regard to coverage for Stick Built

under the Lloyd’s policies and any entry of default judgment against Stick Built could result in

inconsistent judgments in this case;” and (2) Lloyd’s has failed to address the factors in Lindsey v.

Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998), to show that default judgment is proper. Dkt. 17 at

3. Lloyds did not file a reply brief and, thus, did not respond to these arguments.

                                      II.    Legal Standard

    Under FED. R. CIV. P. 55, a default occurs when a defendant fails to plead or otherwise respond

to a complaint within the time required. New York Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir.

1996). After the defendant’s default has been entered by the clerk of the court, the plaintiff may
                                                     2
           Case 1:20-cv-00899-LY Document 21 Filed 01/15/21 Page 3 of 5




apply for a judgment based on such default. Id. A party is not entitled to a default judgment as a

matter of right, however, even where the defendant technically is in default. Lewis v. Lynn, 236

F.3d 766, 767 (5th Cir. 2001). Entry of default judgment is within the court’s discretion. Lindsey,

161 F.3d at 893.

   Courts have developed a three-part test to determine whether to enter a default judgment. First,

the court considers whether entry of default judgment is procedurally warranted. Longwell v. Wynd

Travel Choice Glob., Inc., No. 1:19-CV-557-RP, 2020 WL 7396906, at *2 (W.D. Tex. Dec. 17,

2020) (citing United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d

381, 384 (W.D. Tex. 2008)). Second, the court assesses the substantive merits of the plaintiff’s

claims to determine whether there is a sufficient basis in the pleadings for judgment. Id. Last, the

court determines what relief, if any, the plaintiff should receive. Id.

                                         III.   Analysis

   Lloyd’s asks the Court to enter default judgment against Stick Built and order that Lloyd’s is

not obligated to defend or indemnify Stick Built in the underlying lawsuit. The Court finds that

Lloyd’s Motion is premature because a ruling that Lloyd’s has no duty to defend or indemnify

Stick Built would prejudice Intervenor Ironshore and could result in the issuance of inconsistent

judgments in this case. It is “improper to enter a default judgment against one defendant when

multiple defendants are ‘similarly situated’ because of the risk of inconsistent judgments.” Argent

Holdings, LLC v. E. El Paso Physicians Med. Ctr., LLC, No. EP-17-CV-00199-ATB, 2017 WL

7788135, at *1 (W.D. Tex. Nov. 30, 2017) (citing Frow v. De La Vega, 82 U.S. 552 (1872)).

Ironshore and Stick Built are “similarly situated” parties in this case because Ironshore and Stick

Built both contend that Lloyd’s has a duty and indemnify Stick Built in the underlying lawsuit. Id.

   Because Ironshore is seeking a declaratory judgment that Lloyd’s has a duty to defend and

indemnify Stick Built, a default judgment against Stick Built stating the opposite would prejudice
                                                    3
           Case 1:20-cv-00899-LY Document 21 Filed 01/15/21 Page 4 of 5




Ironshore and could result in inconsistent judgments issued in this case. See Falcon Ins. Co. v.

Molina, No. 3:18-CV-03297-X, 2020 WL 5250545, at *1 (N.D. Tex. Sept. 3, 2020) (holding that

motion for default judgment was premature because a ruling that the insurer had no duty to defend

or indemnify as to the defaulting parties would necessarily prejudice the remaining insurer in the

case “that is litigating that precise issue”); New York Marine & Gen. Ins. Co. v. Joedward Cardona,

No. MO:17-CV-00246-DC, 2018 WL 7297825, at *2 (W.D. Tex. Mar. 27, 2018) (finding that

entry of default judgment against insured was premature because the default judgment would have

adjudicated the remaining insurer’s claims and rights). Accordingly, the Court finds that it would

be inappropriate to enter a default judgment against Stick Built at this time.

                                   IV.    Recommendation

   For the reasons set forth above, the undersigned RECOMMENDS that the District Court

DENY WITHOUT PREJUDICE Plaintiff’s Motion for Entry of Default Final Judgment against

Defendant Stick Built (Dkt. 12).

   It is FURTHER ORDERED that the Clerk REMOVE this case from the Magistrate Court’s

docket and RETURN it to the Honorable Lee Yeakel.

                                         V.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

                                                   4
          Case 1:20-cv-00899-LY Document 21 Filed 01/15/21 Page 5 of 5




proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on January 15, 2021.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                                   5
